Case 17-20621-CMB            Doc 148       Filed 08/26/19 Entered 08/26/19 19:30:34            Desc Main
                                          Document      Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

      In re:
                                                         Case No. 17-20621-CMB
      TIMOTHY M. BARRETT,
               Debtor.                                   Chapter 7
      -----------------------------------------
      TIMOTHY M. BARRETT,                                Related to Doc. Nos. 78, 83, 89, 91, 113,
                                                         120, 128, 137, 138, 141
               Movant,
                        v.                               Doc. No. ____
      VALERIE JILL MINOR and
      ROSEMARY C. CRAWFORD,
      Chapter 7 Trustee,
               Respondents.



                                                  STATUS REPORT


        By its prior order, Doc. 113, this Court granted the parties relief from the automatic stay to

 obtain a ruling on the ownership of the $10,715 on deposit in state court in connection with Barrett v.

 Com., Case No. CJ 09-03.

        On August 1, 2019, the Grayson County Circuit Court entered the attached order.


 Date: August 26, 2019                                     /s/ Aurelius P. Robleto
                                                          Aurelius P. Robleto
                                                          PA I.D. No. 94633
                                                          ROBLETO KURUCE, PLLC
                                                          6101 Penn Avenue, Suite 201
                                                          Pittsburgh, PA 15206
                                                          Tel: (412) 925-8194
                                                          Fax: (412) 346-1035
                                                          apr@robletolaw.com
